Citation Nr: 0605121	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  01-02 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to an increased evaluation for lumbar strain 
with hypertrophic changes, currently rated as 10 percent 
disabling. 

2.  Entitlement to a compensable evaluation for perforation, 
right tympanic membrane. 

3.  Entitlement to a compensable evaluation for herpes 
progenitalis.  

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of cervical spine injury.  

5.  Entitlement to service connection for bilateral arm 
disability.

6.  Entitlement to service connection for hiatal hernia.

7.  Entitlement to service connection for nerve damage to 
legs.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1974 and from August 1974 through August 1978.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 1999 from the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran requested a local hearing before a 
Decision Review Office; however, he failed to appear at the 
hearing scheduled in April 2005.  

The issues of entitlement to service connection for bilateral 
arm disability, hiatal hernia, and nerve damage to legs are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for a 
VA examination which was necessary to evaluate his service-
connected lumbar strain with hypertrophic changes, 
perforation, right tympanic membrane, and herpes 
progenitalis; there is insufficient evidence upon which to 
render an informed decision as to these issues.

2.  By rating decision in May 1997, the RO denied the 
veteran's application to reopen his service connection claim 
for residuals of a cervical spine injury.

3.  Evidence received since the May 1997 rating decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an increased evaluation for 
lumbar strain with hypertrophic changes is denied based on 
the veteran's failure to report for a necessary and scheduled 
VA examination.  38 C.F.R. § 3.655(b) (2005).

2.  The claim of entitlement to a compensable evaluation for 
perforation, right tympanic membrane is denied based on the 
veteran's failure to report for a necessary and scheduled VA 
examination.  38 C.F.R. § 3.655(b) (2005).

3.  The claim of entitlement to a compensable evaluation for 
herpes progenitalis is denied based on the veteran's failure 
to report for a necessary and scheduled VA examination.  38 
C.F.R. § 3.655(b) (2005).

4.  The May 1997 rating decision, which denied entitlement to 
service connection for residuals of a cervical spine injury, 
is final.  38 U.S.C.A. § 7105 (West 2002).

5.  New and material evidence has not been received since the 
May 1997 rating decision and the claim of entitlement to 
service connection for residuals of a spine injury is not 
reopened.  38 U.S.C.A. §§ 5103, 5107, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (prior to August 29, 2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
involving the claims was made prior to receiving proper 
notification.  However, upon review, the Board finds that the 
lack of such a pre-agency of original jurisdiction-decision 
notice did not result in prejudicial error in this case.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board notes that the initial rating decision for the 
increased evaluation and new and material claims was made in 
August 1999, prior to the enactment of the Veterans Claims 
Assistance Act (VCAA).  Therefore, prior VCAA notification 
was not possible.  However, the veteran received proper 
notification in an April 2005 letter from the RO.  VA fully 
notified the veteran of what is required to substantiate his 
claims in the letter, the July 2000 statement of the case 
(SOC), and in the December 2004 supplemental statement of the 
case (SSOC).  Together, the letter, SOC, and SSOC provided 
the veteran with a summary of the evidence, the applicable 
laws and regulations, and a discussion of the facts of the 
case.  VA specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  
Additionally, the veteran was requested to submit any 
evidence in his possession.  No other evidence was identified 
or submitted by the veteran.  In fact, the veteran failed to 
respond altogether.  It is therefore the Board's conclusion 
that the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Supra, Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes service medical 
records, VA medical records, private medical records, and 
statements from the veteran.  It does not appear that there 
are any other additional records that are necessary to obtain 
before proceeding to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  The 
record shows that the veteran was scheduled for a VA 
examination in April 2004, but failed to report or provide 
any reason for such failure.  The United States Court of 
Appeals for Veteran Claims (Court) has held that the duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Under VA regulations, it is 
incumbent upon the veteran to submit to a VA examination if 
he is applying for, or in receipt of, VA compensation or 
pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 
(1992).  He must be prepared to meet his obligations by 
cooperating with VA efforts to provide an adequate medical 
examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  
Individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations.  38 
C.F.R. § 3.326(a).  The veteran has not satisfied his 
responsibilities in the development of his claims.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

II.  Increased Evaluation Claims

The veteran filed claims entitlement to increased ratings for 
lumbar strain with hypertrophic changes, perforation, right 
tympanic membrane, and herpes progenitalis in March 1999.  VA 
examination reports dated in May 1999 showed no active 
lesions of the scalp or genital area.  In addition, lumbar 
spine examination revealed lumbar strain with limitation of 
motion.  However, the lumbar spine examination did not 
include any neurological assessment or assess the limitation 
of motion due to factors such as pain, excess fatigability, 
incoordination, or weakened movement.  See 38 C.F.R. § 4.45 
(2005); Deluca.  In addition, no examination of the ear was 
performed in 1999.  

No skin, neurological, orthological, or ear examination was 
performed for the purpose of evaluating the veteran's 
service-connected disabilities after May 1999.  VA medical 
records from 2000 through 2003 did not provide an adequate 
assessment of the veteran's symptomatology, other than a 
diagnosis.  Private medical record dated in July 2003 also 
did not discuss the symptomatology of the veteran's service-
connected disabilities. Moreover, the veteran's 
representative argued in the substantive appeal that the 1999 
VA examinations were inadequate because the examiner did not 
consider the veteran's entire history of his disabilities.  
It appears from the record that the representative's argument 
is correct.  Based upon the above information, a 
determination on whether the veteran is entitled to increased 
ratings cannot be established based on this evidence.  

As noted above, the veteran was scheduled for a VA 
examination in April 2004 to determine the present severity 
of lumbar strain with hypertrophic changes, perforation, 
right tympanic membrane, and herpes progenitalis, but failed 
to report or provide any reason for such failure.

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the veteran, 
without good cause, fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination was scheduled in conjunction 
with a claim for increase and entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination, the claim shall be denied.  
Examples of good cause include, but are not limited to, 
illness of the veteran, or illness or death of a family 
member.  38 C.F.R. § 3.655 (2005); see also Engelke v. Gober, 
10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. 
App. 307, 311 (1992).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with a claim for increase, the claim shall be 
denied. 38 C.F.R. § 3.655(b).

Here, the veteran failed to report for a scheduled VA 
examination in April 2004 that was essential to the 
development of his increased rating claims and did not set 
forth good cause for such failure.  According to the record, 
the letter notifying the veteran of the examination was sent 
to his last known address and returned as unclaimed.  In 
December 2005, the veteran's representative argued for a 
rescheduling of the examinations, asserting that a July 2004 
written statement from the veteran constituted participation 
in the development of the claim.  The July 2004 written 
statement from the veteran was a request for an update on his 
claim.  Additionally, the Board notes that in the July 2004 
statement, the veteran include his current address which is 
the same address that April 2004 examination notification was 
sent.  Therefore, the representative's argument that the 
veteran should be rescheduled for examination because he did 
not get notice due to address change is not credible.  

The veteran was later issued a supplemental statement of the 
case dated in December 2004.  He was notified of scheduled 
hearing dated in April 2005 and issued a duty to assist 
letter dated that same month.  The veteran did not respond to 
the SSOC or the duty to assist letter, and failed to appear 
at the hearing without good cause.  None of these letters or 
documents were returned as undeliverable or notification of 
change of address by the U.S. Postal Service.  

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993). In the absence of clear 
evidence to the contrary, the law presumes the regularity of 
the administrative process.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992)).  Notification for VA purposes is a written 
notice sent to the claimant's last address of record and was 
not returned as undeliverable.  See 38 C.F.R. § 3.1(q) 
(2005). 
  
In addition, the December 2004 supplemental statement of the 
case, sent in April 2005,  contained the provisions of 38 
C.F.R. § 3.655, and notice that the veteran's claim was 
denied in accordance with those provisions.  The supplemental 
statement of the case was mailed to the veteran's address of 
record and was not returned as undeliverable.  
Notwithstanding this, neither the veteran, nor his 
representative has made an attempt to explain to the RO why 
he failed to report for the scheduled VA examination relevant 
to the claims.  The RO conscientiously sought to develop the 
claim through contact with the veteran at his known address 
at each stage of the appeal.

In a long line of cases, the Court has stated that, where the 
record does not adequately reveal the current state of the 
claimant's disability, fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination, particularly if there is no medical evidence 
which adequately addresses level of impairment of the 
disability since the previous examination.  See e.g. Allday 
v. Brown, 7 Vet. App. 517, 526-27 (1995); Suttmann v. Brown, 
5 Vet. App. 127, 138 (1993); Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  The facts in this case are precisely 
on point with the Court's case law in that the veteran has 
claimed over the course of this appeal that his disabilities 
are more severely disabling than currently rated.  The 
veteran's own contentions require additional medical 
examination to address the level of impairment.

The Board again emphasizes that the veteran failed to appear 
to his scheduled examination in April 2004, without offering 
any explanation for his failure to cooperate.  In the 
supplemental statement of the case, the RO notified the 
veteran that failure to appear to his examination resulted in 
the denial of his appeal, citing to 38 C.F.R. § 3.655.  The 
Court has held that the duty to assist is not a one-way 
street. If a veteran wishes help in developing his claims, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). Under theses circumstances, the Board has no 
alternative but to deny the veteran's increased rating claims 
as a matter of law.  See 38 C.F.R. § 3.655 (2005).

III.  New and Material 

The RO denied service-connection for residuals of a cervical 
spine injury in a January 1993 determination.  In a May 1997 
rating decision, the RO denied to reopen the veteran's 
service connection claim.  The veteran was advised of his 
procedural and appellate rights that same month; however, he 
did not appeal.  Prior unappealed decisions of the RO are 
final.  38 U.S.C.A. § 7105(c) (West Supp. 2005); 38 C.F.R. §§ 
3.160(d), 20.302(a) (2005).

While the RO determination in May 1997 is final, if new and 
material evidence is presented or secured with respect to 
these claims, which have been disallowed, VA shall reopen the 
claims and review the former disposition of the claims.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002).  Specifically, 
under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Here, service medical records did not show any complaints of, 
or treatment for, a cervical spine injury.  VA examination 
report dated in May 1979 noted complaints of neck and arm 
cramps, but no clinical findings or diagnosis of a cervical 
spine problem.  X-ray report that same month noted no 
arthritis of the cervical spine, or other abnormalities.  The 
next medical records were a hospital and treatment records 
from October 1990 to December 1991.  None of these records 
note a cervical spine injury in service or that a current 
cervical spine disability is otherwise related to service  
Based upon the above evidence, the RO denied the service 
connection claim in a January 1993 rating decision. 

In a prior application to reopen the claim, the veteran 
submitted medical evidence demonstrating that he had 
degenerative changes to his cervical spine, as noted in an 
October 1996 x-ray report.  However, the RO denied reopening 
the claim in a May 1997 rating determination.  While the 
medical evidence showed a current cervical spine problem, it 
did not show that the veteran had a cervical spine injury in 
service or that his current cervical spine disability was 
related to service. 

Upon review of the veteran's current application to reopen 
his service connection claim for residuals of a cervical 
spine injury, the record includes VA medical records that 
continue to show degenerative changes of the cervical spine.  
VA treatment records dated in January 1999 note a diagnosis 
of degenerative joint disease of the cervical spine.  VA 
medical records from 2000 through 2003 note a diagnosis of 
osteoarthritis.  This evidence is new as it was not 
considered in the May 1997 rating decision.  However, this 
evidence is not material as none of the medical records 
indicate that the veteran had a cervical spine injury in 
service or that his current cervical spine disability is 
otherwise related to service.  

The new evidence also includes a private medical record from 
Dr. Miller dated in July 2003.  However, the record discussed 
the veteran's wrist problems.  The cervical spine was not 
referenced.  As such, the July 2003 medical records are not 
material.  In addition, the Board again notes that the 
veteran failed to appear at a VA spine examination in April 
2004.      
      
In short, the evidence received following the May 1997 rating 
determination is cumulative or redundant and is not, either 
by itself or in connection with other evidence of record, so 
significant that it must be considered to fairly decide the 
merits of the veteran's underlying claim of entitlement to 
service connection for residuals of a cervical spine injury.  
As such, the evidence after the May 1997 rating determination 
is not "new and material" as contemplated by 38 C.F.R. § 
3.156(a), and provides no basis to reopen the veteran's 
claim.  38 U.S.C.A. § 5108. Accordingly, the benefit sought 
on appeal must be denied.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

Entitlement to an increased evaluation for lumbar strain with 
hypertrophic changes is denied.  

Entitlement to a compensable evaluation for perforation, 
right tympanic membrane, is denied.  

Entitlement to a compensable evaluation for herpes 
progenitalis is denied.

New and material evidence having not been submitted to reopen 
a claim of entitlement to service connection for residuals of 
a cervical spine injury, the claim is denied.  


REMAND

For the service connection claim involving hiatal hernia, 
service medical records revealed that the veteran was treated 
for a hernia in June 1976.  A Physical Profile Record dated 
in June 1976 confirmed a hernia defect with restriction on 
physical activity.  Post-service medical records, including 
treatment records in 1991, noted a diagnosis of hiatal 
hernia.  

For the service connection claims involving bilateral arm 
disability and nerve damage to legs, service medical records 
note that the veteran was a boxer in service.  
In a VA treatment report dated in April 2000, the veteran was 
diagnosed as having neurological deficits secondary to his 
boxing career.  However, the veteran indicated to the April 
2000 examiner that he boxed for 12 years, which means he 
boxed either before service, after service, or both.  He also 
recalled being knocked unconscious as a fighter and once 
knocked unconscious with a brick.  He was also hit on top of 
the head by a five inch rebar pipe with evidence of a scar 
across the scalp from the hit.  

Upon review, there is no etiological opinion of record to 
determine whether the veteran's post-service hernia 
disability and neurological defects associated with boxing, 
if any, are related to service.  The Board recognizes that 
the veteran failed to report to the April 2004 VA 
examination, however, those examinations were not scheduled 
for the purpose of evaluating his neurological problems or 
his hernia.  The record does not indicate that he was ever 
scheduled for examinations to include evaluation of his 
neurological problems or his hernia.  As such, the Board 
requires a VA examination and etiological opinion before 
adjudication on the merits.  38 C.F.R. § 3.159 (2005).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC/RO should arrange a VA 
examination to determine the nature, 
extent, and etiology of the veteran's 
bilateral arm disability, hiatal hernia, 
and nerve damage to legs.  The veteran's 
claims folder should be made available to 
the examiner, and the examiner should 
note that the veteran's complete claims 
file was reviewed.  The examiner should 
determine whether the hiatal hernia, if 
diagnosed, is as least as likely as not 
related to the veteran's.  

The examiner should also determine 
whether the veteran has any diagnosis 
involving his arms and legs.  If so, are 
any of his arm or leg disabilities at 
least as likely as not related to his 
boxing in service.  In addition, is any 
of his leg disabilities at least as 
likely as not related to his service-
connected lumbar strain with hypertrophic 
changes.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

2.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
examination, documentation showing that 
notice of the scheduled examination was 
sent to the last known address should be 
placed in the record.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO 
should review the new evidence and re-
adjudicate the claims on appeal.  If the 
benefits sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_____________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


